Exhibit OCEANFREIGHT INC. INDENTURE Dated as of , 20 [Name of Trustee] Trustee ARTICLEI. DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.1. Definitions Section 1.2. Other Definitions Section 1.3. Incorporation by Reference of Trust Indenture Act Section 1.4. Rules of Construction ARTICLE II. THE SECURITIES Section 2.1. Issuable in Series Section 2.2. Establishment of Terms of Seriesof Securities Section 2.3. Execution and Authentication Section 2.4. Registrar and Paying Agent Section 2.5. Paying Agent to Hold Money in Trust Section 2.6. Securityholder Lists Section 2.7. Transfer and Exchange Section 2.8. Mutilated, Destroyed, Lost and StolenSecurities Section 2.9. Outstanding Securities Section 2.10. Treasury Securities Section 2.11. Temporary Securities Section 2.12. Cancellation Section 2.13. Defaulted Interest Section 2.14. Global Securities Section 2.15. CUSIP Numbers ARTICLE III. REDEMPTION Section 3.1. Notice to Trustee Section 3.2. Selection of Securities to be Redeemed Section 3.3. Notice of Redemption Section 3.4. Effect of Notice of Redemption Section 3.5. Deposit of Redemption Price Section 3.6. Securities Redeemed in Part ARTICLE IV. COVENANTS Section 4.1. Payment of Principal and Interest Section 4.2. SEC Reports Section 4.3. Compliance Certificate Section 4.4. Stay, Extension and Usury Laws Section 4.5. Corporate Existence Section 4.6. Taxes ARTICLE V. SUCCESSORS Section 5.1. When Company May Merge, Etc Section 5.2. Successor Corporation Substituted ARTICLE VI. DEFAULTS AND REMEDIES Section 6.1. Events of Default Section 6.2. Acceleration of Maturity; Rescission andAnnulment Section 6.3. Collection of Indebtedness and Suits forEnforcement by Trustee Section 6.4. Trustee May File Proofs of Claim Section 6.5. Trustee May Enforce Claims Without Possessionof Securities Section 6.6. Application of Money Collected Section 6.7. Limitation on Suits Section 6.8. Unconditional Right of Holders to ReceivePrincipal and Interest Section 6.9. Restoration of Rights and Remedies Section 6.10. Rights and Remedies Cumulative Section 6.11. Delay or Omission Not Waiver Section 6.12. Control by Holders Section 6.13. Waiver of Past Defaults Section 6.14. Undertaking for Costs ARTICLE VII. TRUSTEE Section 7.1. Duties of Trustee Section 7.2. Rights of Trustee Section 7.3. Individual Rights of Trustee Section 7.4. Trustee's Disclaimer Section 7.5. Notice of Defaults Section 7.6. Reports by Trustee to Holders Section 7.7. Compensation and Indemnity Section 7.8. Replacement of Trustee Section 7.9. Successor Trustee by Merger, etc. Section 7.10. Eligibility; Disqualification Section 7.11. Preferential Collection of ClaimsAgainst Company ARTICLE VIII. SATISFACTION AND DISCHARGE; DEFEASANCE Section 8.1. Satisfaction and Discharge of Indenture Section 8.2. Application of Trust Funds; Indemnification Section 8.3. Legal Defeasance of Securities of any Series Section 8.4. Covenant Defeasance Section 8.5. Repayment to Company ARTICLE IX. AMENDMENTS AND WAIVERS Section 9.1. Without Consent of Holders Section 9.2. With Consent of Holders Section 9.3. Limitations Section 9.4. Compliance with Trust Indenture Act Section 9.5. Revocation and Effect of Consents Section 9.6. Notation on or Exchange of Securities Section 9.7. Trustee Protected ARTICLE X. MISCELLANEOUS Section 10.1. Trust Indenture Act Controls Section 10.2. Notices Section 10.3. Communication by Holders with OtherHolders Section 10.4. Certificate and Opinion as to ConditionsPrecedent Section 10.5. Statements Required in Certificateor Opinion Section 10.6. Rules by Trustee and Agents Section 10.7. Legal Holidays Section 10.8. No Recourse Against Others Section 10.9. Counterparts Section 10.10. Governing Laws Section 10.11. No Adverse Interpretation ofOther Agreements Section 10.12. Successors Section 10.13. Severability Section 10.14. Table of Contents, Headings, Etc Section 10.15. Securities in a Foreign Currency orin ECU Section 10.16. Judgment Currency ARTICLE XI. SINKING FUNDS Section 11.1. Applicability of Article Section 11.2. Satisfaction of Sinking FundPayments with Securities Section 11.3. Redemption of Securities for SinkingFund Reconciliation and tie between Trust Indenture Act of 1939 and Indenture, dated as of , 20 Section 310(a)(1) 7.10 (a)(2) 7.10 (a)(3) Not Applicable (a)(4) Not Applicable (a)(5) 7.10 (b) 7.10 Section 311(a) 7.11 (b) 7.11 (c) Not Applicable Section 312(a) 2.6 (b) 10.3 (c) 10.3 Section 313(a) 7.6 (b)(1) 7.6 (b)(2) 7.6 (c)(1) 7.6 (d) 7.6 Section 314(a) 4.2, 10.5 (b) Not Applicable (c)(1) 10.4 (c)(2) 10.4 (c)(3) Not Applicable (d) Not Applicable (e) 10.5 (f) Not Applicable Section 315(a) 7.1 (b) 7.5 (c) 7.1 (d) 7.1 (e) 6.14 Section 316(a) 2.10 (a)(1)(A) (a)(1)(B) 6.12 (b) 6.13 Section 317(a)(1) 6.8 (a)(2) 6.4 (b) 2.5 Section 318(a) 10.1 Note: This reconciliation and tie shall not, for any purpose, be deemed to be part of the Indenture. Indenture dated as of , 20 between OceanFreight Inc., a company organized under the laws of the Marshall Islands (the "Company") and [Name of Trustee], a (the "Trustee"). Each party agrees as follows for the benefit of the other party and for the equal and ratable benefit of the Holders of the Securities issued under this Indenture. ARTICLE I. DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.1. Definitions. "Additional Amounts" means any additional amounts which are required hereby or by any Security, under circumstances specified herein or therein, to be paid by the Company in respect of certain taxes imposed on Holders specified therein and which are owing to such Holders. "Affiliate" of any specified person means any other person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified person. For the purposes of this definition, "control" (including, with correlative meanings, the terms "controlled by" and "under common control with"), as used with respect to any person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of such person, whether through the ownership of voting securities or by agreement or otherwise. "Agent" means any Registrar, Paying Agent or Service Agent. "Authorized Newspaper" means a newspaper in an official language of the country of publication customarily published at least once a day for at least five days in each calendar week and of general circulation in the place in connection with which the term is used. If it shall be impractical in the opinion of the Trustee to make any publication of any notice required hereby in an Authorized Newspaper, any publication or other notice in lieu thereof that is made or given by the Trustee shall constitute a sufficient publication of such notice. "Bearer" means anyone in possession from time to time of a Bearer Security. "Bearer Security" means any Security, including any interest coupon appertaining thereto, that does not provide for the identification of the Holder thereof. "Board of Directors" means the Board of Directors of the Company or any duly authorized committee thereof. "Board Resolution" means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been adopted by the Board of Directors or pursuant to authorization by the Board of Directors and to be in full force and effect on the date of the certificate and delivered to the Trustee. "Business Day" means a day (other than Saturday or Sunday) on which the Depository and banks in the City of New York, and banks in the city in which the Corporate Trust Office of the Trustee is located, is open for business. "Certificated Securities" means Securities in the form of physical, certificated Securities in registered form. "Company" means the party named as such above until a successor replaces it and thereafter means the successor. "Company Order" means a written order signed in the name of the Company by two Officers, one of whom must be the Company's principal executive officer, principal financial officer or principal accounting officer. "Company Request" means a written request signed in the name of the Company by its Chairman of the Board, a President or a Vice President, and by its Chief Financial Officer, its Secretary or an Assistant Secretary, and delivered to the Trustee. "Corporate Trust Office" means the office of the Trustee at which at any particular time its corporate trust business shall be principally administered. "Debt" of any person as of any date means, without duplication, all indebtedness of such person in respect of borrowed money, including all interest, fees and expenses owed in respect thereto (whether or not the recourse of the lender is to the whole of the assets of such person or only to a portion thereof), or evidenced by bonds, notes, debentures or similar instruments. "Default" means any event which is, or after notice or passage of time would be, an Event of Default. "Depository" means, with respect to the Securities of any Series issuable or issued in whole or in part in the form of one or more Global Securities, the person designated as Depository for such Series by the Company, which Depository shall be a clearing agency registered under the Exchange Act; and if at any time there is more than one such person, "Depository" as used with respect to the Securities of any Series shall mean the Depository with respect to the Securities of such Series. "Discount Security" means any Security that provides for an amount less than the stated principal amount thereof to be due and payable upon declaration of acceleration of the maturity thereof pursuant to Section 6.2. "Dollars" means the currency of The United States of America. "ECU" means the European Currency Unit as determined by the Commission of the European Union. "Event of Default" see Section 6.1. "Exchange Act" means the Securities Exchange Act of 1934, as amended. "Foreign Currency" means any currency or currency unit issued by a government other than the government of The United States of America. "Foreign Government obligations" means with respect to Securities of any Series that are denominated in a Foreign Currency, (i) direct obligations of the government that issued or caused to be issued such currency for the payment of which obligations its full faith and credit is pledged or (ii) obligations of a person controlled or supervised by or acting as an agency or instrumentality of such government the timely payment of which is unconditionally guaranteed as a full faith and credit obligation by such government, which, in either case under clauses (i) or (ii), are not callable or redeemable at the option of the issuer thereof. "Global Security" or "Global Securities" means a Security or Securities, as the case may be, in the form established pursuant to Section 2.2 evidencing all or part of a Series of Securities, issued to the Depository for such Series or its nominee, and registered in the name of such Depository or nominee. "Holder" or "Securityholder" means a person in whose name a Security is registered or the holder of a Bearer Security. "Indenture" means this Indenture as amended from time to time and shall include the form and terms of particular Series of Securities established as contemplated hereunder. "Interest" with respect to any Discount Security which by its terms bears interest only after Maturity, means interest payable after Maturity. "Maturity," when used with respect to any Security or installment of principal thereof, means the date on which the principal of such Security or such installment of principal becomes due and payable as therein or herein provided, whether at the Stated Maturity or by declaration of acceleration, call for redemption, notice of option to elect repayment or otherwise. "Officer" means the Chairman of the Board, the President, any Vice-President, the Treasurer, the Secretary, any Assistant Treasurer or any Assistant Secretary of the Company. "Officers' Certificate" means a certificate signed by two Officers, one of whom must be the Company's principal executive officer, principal financial officer or principal accounting officer. "Opinion of Counsel" means a written opinion of legal counsel who is reasonably acceptable to the Trustee. Such legal counsel may be an employee of or counsel to the Company. "Participants" means those Persons designated as participants by the Depositary. "Person" means any individual, corporation, partnership, joint venture, association, limited liability company, joint-stock company, trust, unincorporated organization or government or any agency or political subdivision thereof. "Principal" of a Security means the principal of the Security plus, when appropriate, the premium, if any, on, and any Additional Amounts in respect of, the Security. "Responsible Officer" means any officer of the Trustee in its Corporate Trust office and also means, with respect to a particular corporate trust matter, any other officer to whom any corporate trust matter is referred because of his or her knowledge of and familiarity with a particular subject. "SEC" means the Securities and Exchange Commission. "Security" or "Securities" means the debentures, notes or other debt instruments of the Company of any Series authenticated and delivered under this Indenture. "Series" or "Series of Securities" means each series of debentures, notes or other debt instruments of the Company created pursuant to Sections 2.1 and 2.2 hereof. "Significant Subsidiary" means (i) any direct or indirect Subsidiary of the Company that would be a "significant subsidiary" as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the Securities Act of 1933, as amended, as such regulation is in effect on the date hereof, or (ii) any group of direct or indirect Subsidiaries of the Company that, taken together as a group, would be a "significant subsidiary" as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated pursuant to the Securities Act of 1933, as amended, as such regulation is in effect on the date hereof. "Stated Maturity" when used with respect to any Security or any installment of principal thereof or interest thereon, means the date specified in such Security as the fixed date on which the principal of such Security or such installment of principal or interest is due and payable. "Subordinated Indebtedness" means any indebtedness which is expressly subordinated to the indebtedness evidenced by Securities. "Subsidiary" of any specified person means any corporation of which at least a majority of the outstanding stock having by the terms thereof ordinary voting power for the election of directors of such corporation (irrespective of whether or not at the time stock of any other class or classes of such corporation shall have or might have voting power by reason of the happening of any contingency) is at the time directly or indirectly owned by such person, or by one or more other Subsidiaries, or by such person and one or more other Subsidiaries. "TIA" means the Trust Indenture Act of 1939 (15 U.S. Code Sections 77aaa-77bbbb) as in effect on the date of this Indenture; provided, however, that in the event the Trust Indenture Act of 1939 is amended after such date, "TIA" means, to the extent required by any such amendment, the Trust Indenture Act as so amended. "Trustee" means the person named as the "Trustee" in the first paragraph of this instrument until a successor Trustee shall have become such pursuant to the applicable provisions of this Indenture, and thereafter "Trustee" shall mean or include each person who is then a Trustee hereunder, and if at any time there is more than one such person, "Trustee" as used with respect to the Securities of any Series shall mean the Trustee with respect to Securities of that Series. "U.S.
